Citation Nr: 1708463	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-49 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent from August 12, 2005 to March 30, 2009, an evaluation in excess of 30 percent from March 31, 2009 to May 12, 2010, and an evaluation in excess 30 percent from September 1, 2010, for traumatic arthritis of the left ankle with ankylosis, to include surgical scars (hereinafter a "left ankle disability").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1993 to June 1994.  The Veteran received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a higher than 10 percent evaluation for a left ankle disability.  

In August 2005, the Veteran filed a claim for an increased evaluation for the left ankle disability.  By a January 2006 rating decision, the RO denied an evaluation higher than 10 percent for the left ankle disability.  In September 2006, the Veteran filed a notice of disagreement (NOD) with that evaluation.  By a February 2007 rating decision, the RO increased the evaluation to 20 percent, effective August 12, 2005.  In March 2009, the RO received a letter from the Veteran's representative requesting an increased evaluation for the left ankle disability.  While the RO treated the March 2009 letter as a new claim, the Board notes that the RO had not issued a statement of the case (SOC) in response to the September 2006 NOD.  The issue of entitlement to a higher evaluation than that assigned for a left ankle disability, as initiated with the August 2005 claim for increase, remains on appeal because the Veteran has not indicated his desire to withdraw that issue.  AB v. Brown, 6 Vet. App. 35 (1993).  

During the pendency of the appeal, the RO issued a November 2009 rating decision granting a higher 30 percent evaluation for a left ankle disability, effective March 31, 2009.  A June 2010 rating decision granted a temporary total evaluation based on surgical or other treatment necessitating convalescence; and assigned a 30 percent evaluation for a left ankle disability, effective July 1, 2010.  An October 2010 rating decision extended the temporary total evaluation to September 1, 2010; and continued the 30 percent evaluation for a left ankle disability.  The Veteran continues to appeal for a higher evaluation for a left ankle disability, excluding the periods of temporary total evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  
The Board, in pertinent part, remanded the issue on appeal for additional development in June 2013 and March 2016.  As the actions specified in the remands have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a higher evaluation for his service-connected left ankle disability.  Unfortunately, another remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In October 2014, the Veteran submitted a letter from the Social Security Administration (SSA) notifying the Veteran that the SSA had determined that the Veteran's condition was severe and resulted in a finding of disability.  The Veteran had reported being unable to work, in part, because of his left ankle disability.  In making its determination, the SSA identified that it had reviewed a VA Medical Center report received on August 20, 2014, a Veterans Administration Hospital Report received on September 4, 2014, and a Dr. C.A. report received on October 2, 2014.  The claims file does contain VA treatment records dated after August 2013.  Furthermore, the record also does not include a report from Dr. C.A.  As these records may provide evidence to substantiate the Veteran's increased evaluation claim, on remand, the AOJ should request any available SSA records and all outstanding VA treatments related to to the Veteran's left ankle disability.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 38 C.F.R. § 3.159 (2016).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records for his service-connected left ankle disability that are not currently of record, including from VA facilities in Fayetteville, Arkansas, and Mount Vernon, Missouri, from August 2013 to the present.  

2.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.

3.  After completing the requested actions, and any additional notification and/or development deemed necessary, readjudicate the claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




